         Case 1:19-cv-01974-TNM Document 13 Filed 07/18/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 COMMITTEE ON WAYS AND MEANS,
 UNITED STATES HOUSE OF
 REPRESENTATIVES,

                        Plaintiff,                          Case No. 1:19-cv-1974-TNM

        v.

 UNITED STATES DEPARTMENT OF THE
 TREASURY; INTERNAL REVENUE
 SERVICE; STEVEN T. MNUCHIN, in his
 official capacity as Secretary of the United
 States Department of the Treasury; and
 CHARLES L. RETTIG, in his official capacity
 as Commissioner of the Internal Revenue
 Service,

                        Defendants,

 DONALD J. TRUMP, THE DONALD J.
 TRUMP REVOCABLE TRUST, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, DTTM
 OPERATIONS LLC, DTTM OPERATIONS
 MANAGING MEMBER CORP., LFB
 ACQUISITION MEMBER CORP., LFB
 ACQUISITION LLC, and LAMINGTON
 FARM CLUB, LLC d/b/a Trump National
 Golf Club-Bedminster,

                        Intervenor-Defendants,


   DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS
Certificate required by LCvR 26.1 of the Local Rules of the United States District Court for the

District of Columbia:


I, the undersigned, counsel of record for the corporate intervenor-defendants (DJT Holdings LLC,

DJT Holdings Managing Member LLC, DTTM Operations LLC, DTTM Operations Managing

Member Corp., LFB Acquisition Member Corp., LFB Acquisition LLC, and Lamington Farm

Club, LLC d/b/a Trump National Golf Club-Bedminster), certify that to the best of my knowledge
           Case 1:19-cv-01974-TNM Document 13 Filed 07/18/19 Page 2 of 2



and belief, the following are parent companies, subsidiaries, affiliates, or companies which own at

least 10% of the stock of the corporate intervenor-defendants which have any outstanding

securities in the hands of the public:


None.


These representations are made in order that judges of this Court may determine the need for

recusal.



Dated: July 18, 2019                           /s/ William S. Consovoy
                                             William S. Consovoy (#493423)
                                             CONSOVOY MCCARTHY PLLC
                                             1600 Wilson Boulevard, Suite 700
                                             Arlington, VA 22209
                                             (703) 243-9423

                                             Attorney of Record for Proposed Intervenor-
                                             Defendants Donald J. Trump, The Donald J. Trump
                                             Revocable Trust, DJT Holdings LLC, DJT Holdings
                                             Managing Member LLC, DTTM Operations LLC,
                                             DTTM Operations Managing Member Corp, LFB
                                             Acquisition Member Corp., LFB Acquisition LLC,
                                             and Lamington Farm Club, LLC d/b/a Trump
                                             National Golf Club-Bedminster
